DETAILED ACTION
Status
This Office Action is responsive to claims filed for No. 17/301,517 on April 6, 2021. Claims 1-5 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/255,377, filed on 09/02/2016.

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 04/06/2021 and 04/07/2021 were filed. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 20150129856 A1), hereinafter Kim.

Regarding Claim 1, Kim teaches:
	A display device (FIG. 2) comprising:
	a display unit (FIG. 2: 100; See also FIG. 3) where a plurality of first pixels each including subpixels of three colors (See annotated FIG. 3 below: a plurality of first pixels each including subpixels of three colors) and a plurality of second pixels each including subpixels of three colors arranged differently from the subpixels in one of the first pixels (See annotated FIG. 3 below: a plurality of second pixels each including subpixels of three colors arranged differently from the subpixels in one of the first pixels) are alternately arrayed in a row direction and a column direction (See annotated FIG. 3 below: the first and second pixels are alternately arrayed in a row direction and a column direction), the subpixels of the three colors including a subpixel of a first color (B in 110a), a subpixel of a second color (R in 110b) and a subpixel of a third color (G in 110c) (See FIG. 3);
	a thin film transistor (TFT) circuit (112) (See FIG. 6 and paragraph [0045]) disposed below each of the subpixels to control the subpixels (See FIG. 6: 112 disposed below each of the subpixels; See paragraph [0045]); and
	at least one connection part (FIG. 3: 131, 132 and 133) that connects the TFT circuit and one of the subpixels (See paragraph [0068], lines 9-14), 
	wherein the subpixel of the second color (R in 110b) and the subpixel of the third color (G in 110c) in one of the first pixels are arrayed in parallel with the subpixel of the second color (R in 110b) and the subpixel of the third color G in (110c) in one of the second pixels (See annotated FIG. 3 below: R in 110b and G in 110c in one of the first pixels are arrayed in parallel with R in 110b and G in 110c in one of the second pixels), 
	the subpixel of the first color (B in 110a) in one of the first pixels has a biased arrangement (See annotated FIG. 3 below: B in 110a in one of the first pixels has a biased arrangement, meaning it is arranged towards an upper side of the pixel) and is positioned toward a side of the subpixel of the second color in an array direction of the subpixel of the second color and the subpixel of the third color (See annotated FIG. 3 below: B in 110a is positioned toward a side of R in 110b in an array direction of R in 110b and G in 110c, such that the upper side of B in 110a is aligned with an upper side of R in 110b), 
	the subpixel of the first color (B in 110a) in one of the second pixels has a biased arrangement (See annotated FIG. 3 below: B in 110a in one of the second pixels has a biased arrangement, meaning it is arranged towards an upper side of the pixel) and is positioned toward a side of the subpixel of the third color in the array direction of the subpixel of the second color and the subpixel of the third color (See annotated FIG. 3 below: B in 110a is positioned toward a side of G in 110c in the array direction of R in 110b and G in 110c, such that the upper side of B in 110a is aligned with an upper side of G in 110c), and 
	the at least one connection part is disposed at an identical position independent of an arrangement of the subpixels in one of the first pixels and the subpixels in one of the second pixels (See annotated FIG. 3 below: 131, 132 and 133 are disposed at an identical position independent of an arrangement of the subpixels in one of the first pixels and the subpixels in one of the second pixels).

    PNG
    media_image1.png
    597
    634
    media_image1.png
    Greyscale

Regarding Claim 2, Kim teaches:
	The display device according to claim 1, wherein 
	the subpixel includes an anode electrode (See FIG. 6: 113 includes an anode), and
	the at least one connection part is a portion that connects an output of the TFT circuit and the anode electrode (See paragraph [0068], lines 9-14; See paragraph [0105]).

Regarding Claim 3, Kim teaches:
	The display device according to claim 1, wherein 
(See FIG. 6: 112 includes an identical circuit arrangement pattern for the subpixels of the first to third colors).

Regarding Claim 4, Kim teaches:
	The display device according to claim 1, wherein 
	in one of the first pixels and one of the second pixels that are adjacent to each other in the row direction, a distance between a first connection part (131) of the at least one connection part for the subpixel of the first color (B in 110a) in the one of the first pixels and a second connection part (132) of the at least one connection part (132) for the subpixel of the second color (R in 110b) in the one of the second pixels are consistent in the display unit independent of the biased arrangements of the subpixels (See annotated FIG. 3 below, illustrating the claimed distance in one of the first pixels and one of the second pixels that are adjacent to each other in the row direction. Furthermore, this distance is consistent in the display unit independent of the biased arrangements of the subpixels).

    PNG
    media_image2.png
    597
    634
    media_image2.png
    Greyscale

Regarding Claim 5, Kim teaches:
	The display device according to claim 1, wherein 
	a first square not crossing the subpixels encloses a region including the subpixels of three colors included in one of the first pixels and excluding other subpixels (See annotated FIG. 3 below: a first square not crossing the subpixels encloses a region including the subpixels of three colors included in one of the first pixels and excluding other subpixels), 
	a second square not crossing the subpixels encloses a region including the subpixels of three colors included in one of the second pixels and excluding other subpixels (See annotated FIG. 3 below: a second square not crossing the subpixels encloses a region including the subpixels of three colors included in one of the second pixels and excluding other subpixels), and
	the first square and the second square are arranged without overlapping each other (See annotated FIG. 3 below: the first square and the second square are arranged without overlapping each other).


    PNG
    media_image3.png
    597
    634
    media_image3.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

	PARK; Jong-Hyun (US-20120056531-A1): pertinent for its disclosure of the arrangement of subpixels in different pixels (See FIG. 3).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332. The examiner can normally be reached Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN X CASAREZ/Examiner, Art Unit 2692